Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 1 of 15




                      EXHIBIT E
              Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 2 of 15


    Positive
As of: August 7, 2020 1:49 PM Z


                                     Oakhill Woods, LLC v. Comm'r
                                                 United States Tax Court
                                                 February 13, 2020, Filed
                                                  Docket No. 26557-17.

Reporter
T.C. Memo 2020-24 *; 2020 Tax Ct. Memo LEXIS 23 **
                                                               comply with Treas. Reg. § 1.170A-13(c); [2]-This was a
                                                               case of a conscious election not to supply required
                                                               information. P did not comply, literally or substantially,
                                                               with the regulatory reporting requirements; [3]-The
OAKHILL WOODS, LLC, EFFINGHAM MANAGERS,                        Secretary issued regulations requiring that information
LLC, TAX MATTERS PARTNER, Petitioner v.                        concerning cost basis and acquisition date be included
COMMISSIONER OF INTERNAL REVENUE,                              in the appraisal summary included with the return,
Respondent                                                     Treas. Reg. § 1.170A-13(c)(4)(ii). The Secretary's
                                                               requirement to this effect was based on a permissible
                                                               construction of the statute; [4]-Resolution of whether P
                                                               reasonably relied on advice required the court to
Prior History: Belair Woods, LLC v. Comm'r, T.C.               address questions as to which genuine disputes of
Memo 2018-159, 2018 Tax Ct. Memo LEXIS 160 (T.C.,              material fact currently appeared to exist.
Sept. 20, 2018)




Disposition: An order will be issued granting in part
respondent's motion for partial summary judgment and           Outcome
denying petitioner's motion for partial summary                The court granted in part the Commissioner's motion for
judgment.                                                      partial summary judgment and denied petitioner's
                                                               motion for partial summary judgment.




Core Terms
                                                               LexisNexis® Headnotes
easement, charitable, acres, Forests, donated, advice,
Tract, partial, acquisition, compliance, residential, audit,
prescribe, invalid, donor, omission


                                                                   Tax Law > Federal Tax Administration &
                                                                   Procedures > Summary Judgment > Standards for
Case Summary                                                       Summary Judgment

                                                               HN1[ ]   Summary         Judgment,      Standards     for
Overview
                                                               Summary Judgment
HOLDINGS: [1]-Petitioner (P) did not provide cost basis
information on its Form 8283, and its explanation did not
                                                               The purpose of summary judgment is to expedite
show it was unable to provide the information.
                                                               litigation and avoid costly, unnecessary, and time-
Accordingly, P's appraisal summary did not strictly
              Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 3 of 15
                        T.C. Memo 2020-24, *2020-24; 2020 Tax Ct. Memo LEXIS 23, **23

consuming trials. The court may grant partial summary        HN4[ ]     Nonbusiness         Expenses,      Charitable
judgment regarding an issue as to which there is no          Contributions
genuine dispute of material fact and a decision may be
rendered as a matter of law. U.S. Tax Ct. R. 121(b).         The regulation requires the donor to "attach a fully
                                                             completed appraisal summary" to the tax return on
                                                             which the charitable contribution deduction is first
                                                             claimed. Treas. Reg. § 1.170A-13(c)(2)(i)(B). A fully
    Tax Law > Federal Income Tax
                                                             completed appraisal summary must include the cost or
    Computation > Nonbusiness Expenses > Charitable
                                                             adjusted basis of the donated property. Treas. Reg. §
    Contributions
                                                             1.170A-13(c)(4)(ii)(E). If a taxpayer has reasonable
                                                             cause for being unable to provide the information
HN2[ ]     Nonbusiness         Expenses,      Charitable
                                                             required (relating to the manner of acquisition and basis
Contributions
                                                             of the contributed property), an appropriate explanation
I.R.C. § 170(a)(1) allows as a deduction any charitable      should be attached to the appraisal summary. Treas.
contribution made within the taxable year. If the            Reg. § 1.170A-13(c)(4)(iv)(C)(1). The taxpayer's
taxpayer makes a charitable contribution of property         deduction will not be disallowed simply because of the
other than money, the amount of the contribution is          inability (for reasonable cause) to provide these items of
generally equal to the fair market value of the property     information. Treas. Reg. § 1.170A-13(c)(4)(iv)(C)(1).
at the time of the contribution. Treas. Reg. § 1.170A-
1(c)(1).
                                                                 Tax Law > Federal Income Tax
                                                                 Computation > Nonbusiness Expenses > Charitable
    Tax Law > Federal Income Tax                                 Contributions
    Computation > Nonbusiness Expenses > Charitable
                                                             HN5[ ]     Nonbusiness         Expenses,      Charitable
    Contributions
                                                             Contributions
HN3[ ]     Nonbusiness         Expenses,      Charitable
                                                             The regulation excuses the omission of basis
Contributions
                                                             information only if reasonable cause is established in
Where a contribution of property (other than publicly        the explanation attached to the appraisal summary.
traded securities) is valued in excess of $5,000, the        Treas. Reg. § 1.170A-13(c)(4)(iv)(C)(1).
taxpayer must obtain a qualified appraisal of such
property and attach to the return such information
regarding such property and such appraisal as the                Tax Law > Federal Income Tax
Secretary may require. I.R.C. § 170(f)(11)(C). The               Computation > Nonbusiness Expenses > Charitable
required information includes "an appraisal summary"             Contributions
that must be attached to the return on which such
deduction is first claimed for such contribution. Deficit    HN6[ ]     Nonbusiness         Expenses,      Charitable
Reduction Act of 1984 (DEFRA), Pub. L. No. 98-369, §         Contributions
155(a)(1), 98 Stat. 691; Treas. Reg. § 1.170A-13(c)(2).
The IRS has prescribed Form 8283 to be used as the           In Bond, the court held that some of the reporting
"appraisal summary." Failure to comply with this             requirements in Treas. Reg. § 1.170A-13, while helpful
requirement generally precludes a deduction. I.R.C. §        to respondent in the processing and auditing of returns,
170(a)(1) (A charitable contribution shall be allowable as   are directory and not mandatory. Thus, in appropriate
a deduction only if verified under regulations prescribed    circumstances, these requirements can be satisfied by
by the Secretary).                                           substantial, rather than by literal, compliance. The
                                                             doctrine of substantial compliance is designed to avoid
                                                             hardship in cases where a taxpayer does all that is
                                                             reasonably possible, but nonetheless fails to comply
    Tax Law > Federal Income Tax
                                                             with the specific requirements of a provision.
    Computation > Nonbusiness Expenses > Charitable
    Contributions


                                                     Page 2 of 14
              Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 4 of 15
                        T.C. Memo 2020-24, *2020-24; 2020 Tax Ct. Memo LEXIS 23, **23

    Tax Law > Federal Income Tax                                 Contributions
    Computation > Nonbusiness Expenses > Charitable
    Contributions                                            HN9[ ]     Nonbusiness         Expenses,       Charitable
                                                             Contributions
HN7[ ]     Nonbusiness         Expenses,      Charitable
Contributions                                                Courts have routinely declined to apply the substantial
                                                             compliance doctrine where entire categories of required
Substantial compliance may be shown where the                information are omitted.
taxpayer provided most of the information required or
made omissions solely through inadvertence. But in
order to substantially comply, the taxpayer must satisfy
                                                                 Tax Law > Federal Income Tax
all reporting requirements that relate to the substance or
                                                                 Computation > Nonbusiness Expenses > Charitable
essence of the statute. In assessing whether the
                                                                 Contributions
petitioner substantially complied with the regulation (in
question here), the court considers whether it provided      HN10[ ]     Nonbusiness         Expenses,      Charitable
sufficient information to enable the IRS to evaluate the     Contributions
reported contributions, as intended by Congress.
Congress in 2004 added to the Code I.R.C. §                  The regulation requires that an appraisal summary shall
170(f)(11)(A)(ii)(II), which sets forth a statutory          include information concerning basis. Treas. Reg. §
"reasonable cause" defense for failure to comply with        1.170A-13(c)(4)(ii)(E). The explicit disclosure of basis on
the reporting requirements (discussed above). The            Form 8283 is essential in alerting the Commissioner as
substantial compliance doctrine has continuing but           to whether (and to what extent) further investigation may
limited application in a post-§ 170(f)(11) world.            be needed.



    Tax Law > Federal Income Tax                                 Tax Law > Federal Income Tax
    Computation > Nonbusiness Expenses > Charitable              Computation > Nonbusiness Expenses > Charitable
    Contributions                                                Contributions

HN8[ ]     Nonbusiness         Expenses,      Charitable     HN11[ ]     Nonbusiness         Expenses,      Charitable
Contributions                                                Contributions

The requirement to disclose "cost or adjusted basis"         Where the taxpayer states on Form 8283 that basis
when that information is reasonably obtainable is            information will not be provided, revenue agents cannot
necessary to facilitate the Commissioner's efficient         be required to sift through hundreds of pages of
identification of overvalued property. The cost of           complex returns looking for possible clues about what
property typically corresponds to its fair market value      the taxpayer's cost basis might be. Nothing in the
when the taxpayer acquired it. I.R.C. § 1012. Actual         statute requires the Commissioner to look beyond the
sales are generally the best evidence of fair market         written acknowledgment when on its face the
value. When a taxpayer claims a charitable contribution      acknowledgment fails to provide the information
deduction for recently purchased property, a wide gap        required to substantiate a charitable contribution
between cost basis and claimed value raises a red flag       deduction. If cost basis is not explicitly disclosed where
suggesting that the return merits examination. Unless        it is required to be disclosed, the Commissioner will be
the taxpayer complies with the regulatory requirement        handicapped in identifying suspicious charitable
that he disclose his cost basis and the date and manner      deductions and deterring taxpayers from continuing to
of acquiring the property, the Commissioner will be          play the "audit lottery."
deprived of an essential tool that Congress intended him
to have.

                                                                 Tax Law > Federal Income Tax
                                                                 Computation > Nonbusiness Expenses > Charitable
    Tax Law > Federal Income Tax                                 Contributions
    Computation > Nonbusiness Expenses > Charitable

                                                     Page 3 of 14
              Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 5 of 15
                        T.C. Memo 2020-24, *2020-24; 2020 Tax Ct. Memo LEXIS 23, **23

HN12[ ]     Nonbusiness        Expenses,      Charitable         Tax Law > Federal Tax Administration &
Contributions                                                    Procedures > Administration

Treas. Reg. § 1.170A-13(c)(4)(ii)(D) and (E) set forth the   HN15[ ] Federal Tax Administration & Procedures,
regulatory requirements that an appraisal summary shall      Administration
include information concerning the manner in which the
donor acquired the donated property, the date on which       A taxpayer's "return" for a particular year includes all
he acquired it, and the cost or other basis of the           IRS forms and schedules required to be filed as part of
property adjusted as required by I.R.C. § 1016.              the return. Treas. Reg. § 1.6011-1.



    Administrative Law > Judicial Review > Standards             Tax Law > Federal Income Tax
    of Review > Deference to Agency Statutory                    Computation > Nonbusiness Expenses > Charitable
    Interpretation                                               Contributions

HN13[ ] Standards of Review,              Deference    to    HN16[ ]     Nonbusiness         Expenses,      Charitable
Agency Statutory Interpretation                              Contributions

When considering a challenge to the validity of a            Even if Congress were thought to have intended
regulation, the court generally looks to the two-part test   "appraisal summary" and "return" to be mutually
established by Chevron. The first prong of that test asks    exclusive terms, there is nothing in the Deficit Reduction
whether Congress has directly spoken to the precise          Act of 1984 (DEFRA), Pub. L. No. 98-369, § 155, 98
question at issue. If Congress has not spoken to the         Stat. 691, that prohibits the Secretary from requiring that
precise question at issue, the second prong requires the     information concerning cost basis and acquisition date
court to determine whether the regulation is based on a      be included both on the appraisal summary and
permissible construction of the statute.                     elsewhere on the return.



    Tax Law > Federal Income Tax                                 Tax Law > Federal Income Tax
    Computation > Nonbusiness Expenses > Charitable              Computation > Nonbusiness Expenses > Charitable
    Contributions                                                Contributions

HN14[ ]     Nonbusiness        Expenses,      Charitable     HN17[ ]     Nonbusiness         Expenses,      Charitable
Contributions                                                Contributions

Deficit Reduction Act of 1984 (DEFRA), Pub. L. No. 98-       The Deficit Reduction Act of 1984 (DEFRA), Pub. L. No.
369, § 155(a), 98 Stat. 691, which was not codified,         98-369, § 155(a)(3), 98 Stat. 691, captioned "Appraisal
directed the Secretary to advance Congress' objectives       summary," provides that, "for purposes of this
by     promulgating     regulations     tightening     the   subsection, the appraisal summary shall be in such form
substantiation requirements for charitable deductions. It    and include such information as the Secretary
provided that, not later than December 31, 1984, the         prescribes by regulations." Congress thus left the
Secretary shall prescribe regulations requiring taxpayers    Secretary with discretion to require inclusion on Form
claiming certain deductions to do the following: (A) to      8283 of whatever information the Secretary reasonably
obtain a qualified appraisal for the property contributed,   deemed relevant. The Code provision governing
(B) to attach an appraisal summary to the return on          appraisals makes the depth of the Secretary's discretion
which such deduction is first claimed for such               plain. I.R.C. § 170(f)(11)(C) (requiring that taxpayers
contribution, and (C) to include on such return such         obtain a qualified appraisal and attach to the return such
additional information (including the cost basis and         information regarding such property and such appraisal
acquisition date of the contributed property) as the         as the Secretary may require).
Secretary may prescribe in such regulations.


                                                                 Administrative Law > Judicial Review > Standards

                                                     Page 4 of 14
             Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 6 of 15
                        T.C. Memo 2020-24, *2020-24; 2020 Tax Ct. Memo LEXIS 23, **23

    of Review > Deference to Agency Statutory                   Contributions
    Interpretation
                                                            HN20[ ]     Nonbusiness        Expenses,     Charitable
    Tax Law > Federal Income Tax                            Contributions
    Computation > Nonbusiness Expenses > Charitable
    Contributions                                           The formulation of the I.R.C. § 170(f)(11)(A)(ii)(II)
                                                            defense--referring to the existence of "reasonable
HN18[ ] Standards of Review,             Deference    to    cause" and the absence of "willful neglect"--resembles
Agency Statutory Interpretation                             that appearing in numerous Code provisions that
                                                            impose penalties or additions to tax, e.g., I.R.C. §
The Secretary reasonably concluded that the                 6039G(c) (flush language), I.R.C. §§ 6704(c)(1),
information the IRS needed would be most accessible to      6652(f)-(j), 6709(c). Code provisions generally are to be
its examining agents if all of the required information     interpreted so congressional use of the same words
appeared in the same place, namely, on the appraisal        indicates an intent to have the same meaning apply.
summary. The Secretary therefore issued regulations         Thus, although the § 170(f)(11)(A)(ii)(II) "reasonable
requiring that information concerning cost basis and        cause" defense relieves the taxpayer from disallowance
acquisition date (as well as nine other types of            of a deduction rather than from imposition of a penalty,
information) be included in the appraisal summary           the court has have construed these defenses similarly.
included with the return. Treas. Reg. § 1.170A-
13(c)(4)(ii). The court has no difficulty concluding that
the Secretary's requirement to this effect was based on
                                                                Tax Law > Federal Income Tax
a permissible construction of the statute.
                                                                Computation > Nonbusiness Expenses > Charitable
                                                                Contributions

    Tax Law > Federal Income Tax                            HN21[ ]     Nonbusiness        Expenses,     Charitable
    Computation > Nonbusiness Expenses > Charitable         Contributions
    Contributions
                                                            Reasonable cause requires that the taxpayer have
HN19[ ]     Nonbusiness        Expenses,     Charitable     exercised ordinary business care and prudence as to
Contributions                                               the challenged item. The determination of whether a
                                                            taxpayer acted with reasonable cause and in good faith
In 2004, the year after the tax year involved in RERI       is made on a case-by-case basis, taking into account all
Holdings I, Congress enacted the American Jobs              pertinent facts and circumstances. Treas. Reg. §
Creation Act of 2004 (AJCA), Pub. L. No. 108-357, §         1.6664-4(b)(1). If a taxpayer alleges reliance on the
883(a), 118 Stat. 1631. The AJCA added to the Code          advice of a tax professional, that advice must generally
I.R.C. § 170(f)(11), which included, in subparagraph        be from a competent and independent advisor
(A)(ii)(II), a new "reasonable cause" defense for failure   unburdened with a conflict of interest and not from
to comply with the regulatory reporting requirements.       promoters of the investment. Advice hardly qualifies as
That subparagraph excuses failure to satisfy the            disinterested or objective if it comes from parties who
reporting requirements (discussed above) if "it is shown    actively promote or implement the transactions in
that the failure to meet such requirements is due to        question. A taxpayer advancing a reliance-on-
reasonable cause and not to willful neglect." This          professional-advice defense must also show that it
statutory "reasonable cause" defense is broader than        actually relied in good faith on the advice it received.
the regulatory "reasonable cause" defense promulgated       This determination "is inherently a fact-intensive one.
previously. The latter defense is limited to situations
where the taxpayer has reasonable cause "for being
unable to provide the information required." Treas. Reg.
§ 1.170A-13(c)(4)(iv)(C)(1).
                                                            Counsel: [**1] Anson H. Asbury and Gilbert L. Carey,
                                                            Jr., for petitioner.
    Tax Law > Federal Income Tax
    Computation > Nonbusiness Expenses > Charitable         John W. Sheffield III, Christopher D. Bradley, Jason P.

                                                    Page 5 of 14
                Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 7 of 15
                            T.C. Memo 2020-24, *2020-24; 2020 Tax Ct. Memo LEXIS 23, **1

Oppenheim, and John T. Arthur, for respondent.                       But we find that disputes of material fact exist as to
                                                                     whether Oakhill had reasonable cause for its failure to
                                                                     supply a fully completed appraisal summary. We will
                                                                     accordingly grant in part respondent's motion for partial
Judges: LAUBER, Judge.                                               summary judgment and deny petitioner's motion for
                                                                     partial summary judgment.



Opinion by: LAUBER                                                   Background

                                                                     There is no dispute as to the following facts, which are
                                                                     drawn from the parties' motion papers and the attached
                                                                     declarations and exhibits. Oakhill had its principal place
Opinion                                                              of business in Georgia when the petition was filed.
                                                                     A. The Easement
MEMORANDUM OPINION
                                                                     Before August 2007 Augusta Woodlands, LLC
LAUBER, Judge: This case involves a charitable
                                                                     (Augusta), the subsidiary of a large paper-products
contribution deduction claimed by Oakhill Woods, LLC
                                                                     company, owned thousands of acres of undeveloped
(Oakhill), for a donation of a conservation easement.
                                                                     forest property in Effingham County, Georgia. The
Currently before the Court are cross-motions for partial
                                                                     financial crisis that burgeoned in 2007 took a toll on both
summary [*2] judgment under Rule 121 as to whether
                                                                     companies. This prompted Augusta to liquidate assets.
Oakhill satisfied for this donation the substantiation
requirements of section 1.170A-13(c), Income Tax                     On August [**3] 1, 2007, Augusta sold 1,895 acres of
Regs.1 Should we answer that question in the negative,               forest property to HRH Investments, LLC (HRH), a
petitioner urges that this regulation is invalid.                    Georgia entity owned by real estate developers. The
                                                                     property sold comprised two tracts. HRH purchased the
The Internal Revenue Service (IRS or respondent)                     first tract, consisting of 1,490 acres (Tract 1), for
contends that the charitable contribution deduction must             approximately $3,881,200, or $2,605 per acre. HRH
be denied in its entirety because Oakhill failed to attach            [*4] purchased the second tract, consisting of 405
to its 2010 Form 1065, U.S. Return of Partnership                    acres (Tract 2), for $1,008,736, or $2,491 per acre. As
Income, a fully completed "appraisal summary" on Form                the crow flies, the two tracts are about seven miles
8283, Noncash Charitable Contributions. In particular,               apart.
Oakhill did not disclose on that form, as was required,
the "cost or adjusted basis" of the property that was the            HRH and its principals allegedly believed that these
subject of the contribution. Effingham Managers, LLC                 tracts held potential for residential development.
(Effingham or petitioner), Oakhill's tax matters partner             However, any near-term development plans became
(TMP) and petitioner in this case, contends [**2] that               illusory as the 2008-2009 financial crisis engulfed the
Oakhill strictly or substantially complied with that                 Nation, with particular severity on the housing market in
requirement or, alternatively, had reasonable cause for              the Southeastern States. HRH and its principals
failing to meet it.                                                  accordingly considered whether they could wring
                                                                     economic value out of their real estate investment in
Following our reasoning in Belair Woods, LLC v.                      some other way.
Commissioner, T.C. Memo. 2018-159, we conclude that
Oakhill did not comply, either strictly or substantially,            Oakhill is a Georgia limited liability company, formed in
with the regulatory requirements. And we hold that the               October 2008, that has operated at all times as a
regulation [*3] imposing these requirements is valid.                partnership for Federal income tax purposes. Effingham,
                                                                     Oakhill's TMP, is related to HRH by virtue of having
                                                                     partners in common. On December 1, 2009, HRH
1 Unless  otherwise indicated, all statutory references are to the   contributed to Oakhill 388 acres of Tract 2 in
Internal Revenue Code (Code) in effect for the year at issue,        exchange [**4] for an ownership interest in Oakhill.
and all Rule references are to the Tax Court Rules of Practice
and Procedure. We round all monetary amounts to the nearest          On December 7, 2010, slightly more than one year later,
dollar, and we round all land acreage to the nearest acre.

                                                            Page 6 of 14
               Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 8 of 15
                               T.C. Memo 2020-24, *4; 2020 Tax Ct. Memo LEXIS 23, **4

Oakhill executed a deed of conservation easement                 county approval." Mr. Roberts acknowledged that "the
(Easement) with the Georgia Land Trust (GLT), a                  economic downturn of 2008 ha[d] affected the subject
"qualified organization" for purposes of section                 market area" and that "several constructed residential
170(h)(3). The deed was recorded that same day.                  subdivisions in the market area * * * [had] been
Oakhill delegated many details regarding this                    foreclosed upon." But he expressed optimism that the
transaction to Forever Forests, LLC (Forever Forests), a         land was "prime for residential development" and "would
consulting firm specializing in structuring [*5]                 be one of the first tracts utilized for this type of
conservation easements to maximize tax benefits.                 development" once the market recovered.
Forever Forests advised Oakhill on the terms of the
Easement, as well as its tax filings with respect thereto.       Assuming that "219 sites could be developed [**6] with
                                                                 the use of a private sewage system," Mr. Roberts
The Easement covers 379 of the 388 acres that HRH                concluded that the highest and best use of the 379
had conveyed to Oakhill. The nine acres excluded from            acres was a 219-site high-density residential
the Easement were reserved by Oakhill for possible               development, which would supposedly make the land
future development. The Easement generally prohibits             worth $8,535,000 on a "before" basis. The placement of
residential and commercial development of the                    the easement allegedly reduced that value to $586,000
conserved land, reciting as its conservation purposes            (including $9,000 of enhancement to the value of the
the preservation of "significant open space, forest,             reserved nine acres). Subtracting the "after" value from
agricultural, watershed, wildlife and plant habitat              the before value, Mr. Roberts determined a value of
features."2                                                      $7,949,000 for the easement. [*7] Oakhill included with
                                                                 its return a Form 8283 executed by Mr. Roberts and
B. Oakhill's Tax Return
                                                                 GLT. Form 8283 directs the taxpayer to provide the IRS
Oakhill timely filed Form 1065 for its taxable year ending       with certain information regarding noncash charitable
December 31, 2010. On that return it claimed for its             contributions. When a taxpayer donates property (other
donation a charitable contribution deduction of                  than publicly traded securities) valued in excess of
$7,949,000 (or $20,975 per acre covered by the                   $5,000, the taxpayer must provide: (1) a description of
easement).                                                       the donated property, (2) a brief summary of its physical
                                                                 condition, (3) its appraised fair market value (FMV), (4)
 [*6] Oakhill included with its return a copy of an              the date the property was acquired by the donor, (5) the
appraisal by David R. Roberts, which relied on the               manner of acquisition, and (6) the donor's "cost or
"before and after method" to value the easement. Mr.             adjusted basis." The instructions to the form state that,
Roberts noted that the land was zoned "agricultural              "[i]f you have reasonable cause for not providing the
residential," with a five-acre minium residential lot size,      information * * [**7] * , attach an explanation so your
and that "approximately 53% * * * [was] wetlands area."          deduction will not be automatically disallowed."
Although the tract had no existing water or sewer
facilities, he opined that, "if the site has sewer treatment     Oakhill allegedly relied on Forever Forests to "manage *
available, * * * [sites could] be as small as 1/4-acre with      * * the completion of IRS Form 8283," believing that
                                                                 Forever Forests had "obtained advice from legal
                                                                 counsel regarding certain aspects of Form 8283,
2 HRH
                                                                 including completion of line 5(f) * * * which requests the
        or its affiliates contributed portions of Tract 1 (or
portions of other tracts in Effingham County) to various LLCs,
                                                                 'cost or adjusted basis' in the donated property."
for each of which Effingham served as TMP. Each LLC in turn
                                                                 In the relevant boxes on Form 8283, Oakhill wrote "see
granted a conservation easement to GLT. The IRS has
challenged the charitable contribution deductions claimed by
                                                                 attachment" and appended a three-page letter. The
the LLCs for these other donations, and those cases are          letter attached to the Form 8283 stated that: (1) the
currently pending in this Court. See Belair Woods, LLC v.        donated property was a conservation easement, (2) the
Commissioner, T.C. Memo. 2018-159; Red Oak Estates, LLC          easement covered 379 acres of undeveloped land, (3)
v. Commissioner, T.C. Dkt. No. 13659-17; Cottonwood Place,       the easement had an appraised FMV of $7,949,000,
LLC v. Commissioner, T.C. Dkt. No. 14076-17; Englewood           and (4) the parcel [*8] covered by the easement was
Place, LLC v. Commissioner, T.C. Dkt. No. 1560-18; Maple         acquired on August 1, 2007, by "purchase/exchange."
Landing, LLC v. Commissioner, T.C. Dkt. No. 1996-18;             With respect to "cost or adjusted basis" the letter stated:
Riverside Place, LLC v. Commissioner, T.C. Dkt. No. 2154-18;
Village at Effingham, LLC v. Commissioner, T.C. Dkt. No.             A declaration of the taxpayer's basis in the property
2426-18 [**5] .

                                                        Page 7 of 14
                 Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 9 of 15
                                 T.C. Memo 2020-24, *8; 2020 Tax Ct. Memo LEXIS 23, **7

     is not included in * * * the attached Form 8283
     because of the fact that the basis of the property is        [*10] Discussion
     not taken into consideration when computing the
     amount of the deduction. Furthermore, the taxpayer           HN1[ ] The purpose of summary judgment is to
     has a holding period in the property in excess of 12         expedite litigation and avoid costly, unnecessary, and
     months and the property [**8] further qualifies as           time-consuming trials. See FPL Grp., Inc. & Subs. v.
     "capital gain property."                                     Commissioner, 116 T.C. 73, 74 (2001). We may grant
Oakhill alleges that it completed Form 8283 in this way           partial summary judgment regarding an issue as to
in reliance on the advice of Forever Forests and of the           which there is no genuine dispute of material fact and a
certified public accountant (CPA) who prepared the                decision may be rendered as a matter of law. Rule
return.3                                                          121(b); Elec. Arts, Inc. v. Commissioner, 118 T.C. 226,
                                                                  238 (2002). The parties agree on all material facts
The IRS selected Oakhill's 2010 return for examination            relating to the question whether Oakhill strictly or
and sent petitioner an information document request. In           substantially complied with the regulatory requirements
December 2014 the IRS issued petitioner a summary                 governing         substantiation      of       charitable
report proposing to disallow Oakhill's claimed deduction          contribution [**10] deductions. We conclude that this
because (inter alia) it had not included on its Form 8283         issue, as well as petitioner's challenge to the
information concerning its "cost or adjusted basis."              regulation's validity, is appropriate for summary
Within 90 days of receiving the summary report Oakhill's          adjudication.
CPA allegedly "provided the IRS with the cost basis
information necessary to supplement * * * the Form                HN2[ ] Section 170(a)(1) allows as a deduction any
8283."                                                            charitable contribution made within the taxable year. If
                                                                  the taxpayer makes a charitable contribution of property
 [*9] On September 19, 2017, the IRS issued petitioner             [*11] other than money, the amount of the contribution
a timely notice of final partnership administrative               is generally equal to the FMV of the property at the time
adjustment (FPAA) disallowing the claimed deduction               of the contribution. See sec. 1.170A-1(c)(1), Income Tax
because Oakhill failed to meet "all of the requirements           Regs.
of * * * Section 170." The FPAA alternatively determined
that, if any deduction were allowable, Oakhill had not            HN3[ ] Where a contribution of property (other than
established that the FMV of the easement "exceeded                publicly traded securities) is valued in excess of $5,000,
$0." The FPAA determined a 40% "gross valuation                   the taxpayer must "obtain[] a qualified appraisal of such
misstatement" penalty under section 6662(a) and (h)
and (in the alternative) a 20% accuracy-related [**9]             an alternative ground for disallowing the charitable contribution
penalty under section 6662(a).                                    deduction--namely, that a defect in the Easement's "judicial
                                                                  extinguishment" provision prevents the Easement from
In December 2017 petitioner timely petitioned this Court          satisfying the requirement, set forth in section 170(h)(5)(A),
for readjustment of the partnership items under section           that the conservation purposes be "protected in perpetuity."
6226(a). Respondent filed a motion for partial summary            See PBBM-Rose Hill, Ltd. v. Commissioner, 900 F.3d 193 (5th
judgment on May 18, 2018. On December 12, 2018,                   Cir. 2018) (disallowing a charitable contribution deduction for a
petitioner filed a cross-motion for partial summary               conservation easement on this ground); Coal Prop. Holdings,
                                                                  LLC v. Commissioner, 153 T.C. 126, 2019 U.S. Tax Ct. LEXIS
judgment contending (among other things) that the
                                                                  26 (Oct. 28, 2019) (same). In its cross-motion for partial
regulations requiring inclusion on Form 8283 of
                                                                  summary judgment, petitioner contends that the regulation
information concerning cost or adjusted basis "are
                                                                  governing this issue, sec. 1.170A-14(g)(6), Income Tax Regs.,
invalid * * * because they do not give effect to the              "is an invalid, arbitrary and capricious regulation promulgated
unambiguous language of the statute." We have                     without explanation or other evidence of reasoned decision-
jurisdiction under section 6226(f).4                              making as required by SEC v. Chenery Corp., 332 U.S. 194,
                                                                  67 S. Ct. 1575, 91 L. Ed. 1995 (1947)." Challenges to the
                                                                  validity of that regulation are currently pending before this
3 The  final sentence of the letter evidently refers to section   Court in a host of conservation easement cases. See, e.g.,
170(e)(1)(A), which requires that the amount of any deduction     Oakbrook Land Holdings, LLC v. Commissioner, T.C. Dkt. No.
be reduced by "the amount of gain which would not have been       5444-13; Briarcreek Pres. LLC v. Commissioner, T.C. Dkt. No.
long-term capital gain" if the property had instead been sold.    1547-18; Englewood Place, LLC v. Commissioner, T.C. Dkt.
                                                                  No. 1560-18. Given our disposition, we will defer ruling on
4 In   his motion for partial summary judgment respondent urges   respondent's alternative ground for disallowance at this time.

                                                         Page 8 of 14
             Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 10 of 15
                           T.C. Memo 2020-24, *11; 2020 Tax Ct. Memo LEXIS 23, **10

property and attach[] to the return * * * such information    [*13] We conclude that Oakhill did not strictly comply
regarding such property and such appraisal as the            with the regulatory requirements. Oakhill did not report
Secretary may require." Sec. 170(f)(11)(C). The              its cost basis as the regulation requires and as Form
required information includes "an appraisal summary"         8283 directs. And the explanation Oakhill attached to
that must be attached "to the return on which such           that form, far from showing that it was unable to provide
deduction is first claimed for such contribution." Deficit   this information, simply asserted that the information
Reduction Act of 1984 (DEFRA), Pub. L. No. 98-369,           was not necessary. In effect, Oakhill asserted that
sec. 155(a)(1), 98 Stat. at 691; see sec. 1.170A-            taxpayers are free to ignore the requirement that they
13(c)(2), Income Tax Regs. The IRS has prescribed            report cost basis. Asserting that one may ignore a
Form 8283 to be used as the "appraisal summary."             requirement does not constitute strict compliance with it.
Jorgenson v. Commissioner, T.C. Memo. 2000-38, 79
T.C.M. (CCH) 1444, 1450. Failure to comply with this         Petitioner contends that Oakhill omitted basis
requirement generally precludes a deduction. See sec.        information from its Form 8283 because it did not know
170(a)(1) ("A charitable contribution shall be allowable     what basis to report. On the facts here, petitioner says,
as a deduction only if verified under regulations            the term "basis" might refer (for example) to the price
prescribed by the Secretary."). [**11]                       HRH paid for Tract 2, the adjusted cost basis of the 388
                                                             acres that HRH contributed to Oakhill, or the adjusted
In his motion for partial summary judgment, respondent       cost basis of the 379 acres that Oakhill subjected [**13]
contends that Oakhill's claimed deduction should be          to the easement. Because the term "basis" in the
disallowed because it declined to report its "cost or        context of a conservation easement is supposedly
adjusted basis" on Form 8283 and thus failed to attach       ambiguous, petitioner contends that Oakhill should be
to its return a properly [*12] completed appraisal           excused from supplying this information.
summary. Oakhill contends that it strictly (or at least
substantially) complied with the applicable regulation.      Even if petitioner's premise were correct, its conclusion
We rejected that argument on virtually identical facts in    does not follow from its premise. HN5[ ] The regulation
Belair Woods, and we reject that argument again here.        excuses the omission of basis information only if
Accord, Loube v. Commissioner, T.C. Memo. 2020-3, at         reasonable cause is established in the explanation
*17-*23. Petitioner alternatively contends that the          attached to the appraisal summary. See sec. 1.170A-
regulation governing reporting of cost basis is invalid or   13(c)(4)(iv)(C)(1), Income Tax Regs.; see also Friedman
(if it is valid) that Oakhill had reasonable cause for        [*14] v. Commissioner, T.C. Memo. 2010-45, 99
failing to comply with it. We address these arguments in     T.C.M. (CCH) 1175, 1177. In its attachment to the
turn.                                                        appraisal summary Oakhill did not offer the explanation
                                                             it now advances. Nor did it disclose what its basis would
A. Regulatory Reporting Requirements                         be under the alternative approaches it mentions. Rather,
                                                             it declined to disclose basis information of any sort on
1. Strict Compliance                                         the theory that the IRS did not need this information.

HN4[ ] The regulation requires the donor to "[a]ttach a      Petitioner alternatively contends that Oakhill cured its
fully completed appraisal summary" to the tax return on      initial omission by supplying cost basis information
which the charitable contribution deduction is first         during the IRS audit. The regulation provides that a
claimed. Sec. 1.170A-13(c)(2)(i)(B), Income Tax Regs.        deduction will not be disallowed for failure to attach an
A fully completed appraisal summary must include the         appraisal summary if the donor complies with an IRS
cost or adjusted basis of the donated property. Id.          request to submit a Form 8283 within 90 days. Sec.
subpara. (4)(ii)(E). "If a taxpayer has reasonable cause     1.170A-13(c)(4)(iv)(H), Income Tax Regs. (providing
for being unable to provide the information required * * *   that a deduction will not be disallowed "[i]f such a
(relating to the manner of acquisition and [**12] basis of   request is made [by the [**14] IRS] and the donor
the contributed property), an appropriate explanation        complies with the request"). Petitioner asserts that this
should be attached to the appraisal summary." Id.            regulation entitles it to relief because its CPA provided
subdiv. (iv)(C)(1). "The taxpayer's deduction will not be    basis information to the IRS after being informed that
disallowed simply because of the inability (for              the IRS proposed to deny Oakhill's deduction.
reasonable cause) to provide these items of
                                                             We are not persuaded. By its terms the regulation
information." Ibid.
                                                             petitioner cites does not apply here. Oakhill did not "fail[]


                                                     Page 9 of 14
             Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 11 of 15
                            T.C. Memo 2020-24, *14; 2020 Tax Ct. Memo LEXIS 23, **14

to attach to * * * [its] return an appraisal summary." Ibid.   the "essential requirements of the governing statute"
Rather, Oakhill included in its return an intentionally        (quoting Estate of Clause v. Commissioner, 122 T.C.
incomplete Form 8283. And the IRS did not "request"            115, 122 (2004))). In assessing whether Oakhill
that Oakhill cure the omission of which it was guilty. Ibid.   substantially complied with the regulation in question
Rather, the IRS informed Oakhill that its deduction            here, we consider whether it provided sufficient
 [*15] might be denied, and Oakhill unilaterally supplied      information to enable the IRS "to evaluate the[] reported
basis information in an effort to avoid that outcome.          contributions, as intended by Congress." Smith v.
                                                               Commissioner, T.C. [*17] Memo. 2007-368, 94 T.C.M.
Oakhill supplied the relevant information three years          (CCH) 574, 586, aff'd, 364 F. App'x 317 (9th Cir. 2009).5
after its return was filed and only upon learning that the
IRS examination might have an unhappy ending. The              In     enacting     DEFRA's        heightened     reporting
regulation creates a prophylactic rule designed to             requirements, Congress aimed to give the IRS tools that
provide the IRS with information to help it decide             would enable it to identify inflated charitable contribution
whether to commence an examination. This requirement           deductions. See RERI Holdings I, LLC v. Commissioner,
would be meaningless if a taxpayer could cure                  149 T.C. 1, 16-17 (2017), aff'd sub nom. Blau v.
noncompliance ex post facto, after learning that an            Commissioner, 924 F.3d 1261 (D.C. Cir. 2019). Just
examination had begun and was headed toward an                 before the enactment of DEFRA, the IRS had warned
adverse [**15] outcome.                                        that taxpayers were using inflated appraisals to claim
                                                               deductions that were several multiples of the amounts
In sum, Oakhill did not provide cost basis information on      actually paid for donated property. See, e.g., Roscoe L.
its Form 8283, and its attached explanation did not            Egger, "Warning: Abusive Tax Shelters Can Be
show that it was unable to provide such information. We        Hazardous," 68 A.B.A. J. 1674, 1676 (1982). The
accordingly conclude here, as we did in Belair Woods,          Senate Finance Committee took note of this fact, stating
at *11-*14, that Oakhill's appraisal summary did not           that, "in recent years, opportunities to offset income
strictly comply with the regulation.                           through inflated valuations of donated property have
2. Substantial Compliance                                      been increasingly exploited by tax shelter promoters." S.
                                                               Prt. No. 98-169 (Vol. 1), at 444 (S. Print 1984). Citing
HN6[ ] In Bond v. Commissioner, 100 T.C. 32, 41                "the subjective nature of valuation," [**17] the
(1993), we held that some of the reporting requirements        Committee expressed concern that "taxpayers may
in section 1.170A-13, Income Tax Regs., while "helpful         continue to play the 'audit [*18] lottery' and claim
to respondent in the processing and auditing of returns,"      excessive charitable deductions." Ibid. Congress
are "directory and not mandatory." Thus, in appropriate        intended that DEFRA's new substantiation regime would
circumstances, these requirements can be satisfied by          "alert the Commissioner to potential overvaluations of
substantial, rather than by literal, compliance. Bond, 100     contributed property and thus deter taxpayers from
T.C. at 42. "The [*16] doctrine of substantial                 claiming excessive deductions." RERI Holdings I, 149
compliance is designed to avoid hardship in cases              T.C. at 14.
where a taxpayer does all that is reasonably possible,
but nonetheless fails to comply with the specific              HN8[ ] The requirement to disclose "cost or adjusted
requirements of a provision." Durden v. Commissioner,          basis" when that information is reasonably obtainable is
T.C. Memo. 2012-140, 103 T.C.M. (CCH) 1762, 1763.              necessary to facilitate the Commissioner's efficient
                                                               identification of overvalued property. The cost of
HN7[ ] Substantial compliance may be shown where               property typically corresponds to its FMV when the
the taxpayer "provided most of the information required"       taxpayer acquired it. See sec. 1012; Phillips Petroleum
or made omissions "solely through inadvertence." Hewitt        Co. v. Commissioner, 104 T.C. 256, 308 (1995) ("Actual
v. Commissioner, 109 T.C. 258, 265 n.10 (1997), aff'd
without published opinion, 166 F.3d 332 (4th Cir. 1998).
                                                               5 As noted infra p. 27, Congress in 2004 added to the Code
But in order to substantially comply, the taxpayer must
satisfy all reporting requirements that "relate 'to the        section 170(f)(11)(A)(ii)(II), which sets forth a statutory
substance or essence of the statute.'" Bond, 100 T.C. at       "reasonable cause" defense for failure to comply with the
41 (quoting Taylor v. Commissioner, 67 T.C. 1071, 1077         reporting requirements discussed above. "The substantial
                                                               compliance doctrine has continuing but limited application in a
(1977)); see Estate of Evenchik v. Commissioner, T.C.
                                                               post-section 170(f)(11) world." Rothman v. Commissioner,
Memo. 2013-34, 105 T.C.M. (CCH) 1231, 1234
                                                               T.C. Memo. 2012-163, 103 T.C.M. (CCH) 1864, 1868,
(declining to excuse [**16] reporting errors that go to        supplemented and vacated in part by T.C. Memo. 2012-218.

                                                      Page 10 of 14
              Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 12 of 15
                             T.C. Memo 2020-24, *18; 2020 Tax Ct. Memo LEXIS 23, **17

sales are generally the best evidence of fair market            Petitioner urges that Oakhill effectively disclosed its cost
value."). When a taxpayer claims a charitable                   basis elsewhere on its Form 1065 for 2010. Specifically,
contribution deduction for recently purchased property,         petitioner contends that Oakhill supplied information
a wide gap between cost basis and claimed value raises          from which its cost basis could be derived on Schedule
a red flag suggesting that the return merits examination.       L, Balance Sheets per Books, on various schedules
Unless the taxpayer complies with the regulatory                included within the return, or in the attached appraisal,
requirement that he disclose his cost basis and the date        which included a history of Tract 2.
and manner of acquiring the property, the
Commissioner will be deprived of an essential tool that         We are not persuaded. HN10[ ] The regulation
Congress intended him to have.                                  requires that "[a]n appraisal summary shall include"
                                                                information       concerning   basis.   Sec.     1.170A-
For these reasons, we concluded in RERI Holdings I,             13(c)(4)(ii)(E), Income Tax Regs. The explicit disclosure
149 T.C. at 16-17, that the taxpayer did not [**18]             of basis on Form 8283 is essential in alerting the
substantially comply with the reporting requirements            Commissioner as to whether (and to what extent) further
when it failed to disclose "cost or adjusted basis" on its      investigation may be needed. See Knight-Ridder
Form 8283. The taxpayer there had claimed a deduction           Newspapers, Inc. v. United States, 743 F.2d 781, 796
reflecting a value 11 times higher than its basis in            (11th Cir. 1984) (refusing to excuse as harmless error a
property [*19] it had purchased just 17 months earlier.         taxpayer's failure [**20] to make an election on the
We noted that this "significant disparity * * * , had it been   designated IRS form because "[t]he Commissioner
disclosed, would have alerted respondent to a potential         needs to know that an election has been made in order
overvaluation." Id. at 17. Because the failure to supply        to determine whether an audit is necessary in the first
cost basis information "prevented the appraisal                 place and what its scope should be").
summary from achieving its intended purpose," we held
that this failure could not be excused on grounds of             [*21] The IRS reviews millions of returns each year for
substantial compliance. Id. at 16.                              audit potential, and the disclosure of cost basis on the
                                                                Form 8283 itself is necessary to make this process
Here, Oakhill acquired the land in question by                  manageable. Oakhill's 2010 tax return was 35 pages
contribution from HRH, a related party. HRH had                 long, and the attached appraisal (excluding addenda)
acquired Tract 2, comprising 405 acres, in August 2007          was 143 pages long. HN11[ ] Where the taxpayer
for $1,008,736, reflecting an average per-acre price of         states on Form 8283 that basis information will not be
$2,491. In December 2009 HRH contributed 388 of                 provided, revenue agents cannot be required to sift
those acres to Oakhill, and in December 2010 Oakhill            through hundreds of pages of complex returns looking
granted an easement over 379 of those remaining acres           for possible clues about what the taxpayer's cost basis
to GLT, valuing the easement at $7,949,000. That                might be. Cf. Durden, 103 T.C.M. (CCH) at 1764
translates to an asserted per-acre value of $20,975 for         ("Nothing in the statute * * * requires respondent to look
the Easement alone, ignoring the value of the retained          beyond the written acknowledgment when on its face
land.                                                           the acknowledgment fails to provide the information
                                                                required to substantiate a charitable contribution
Oakhill thus took the position that the 379 acres had           deduction."). If cost basis is not explicitly disclosed
appreciated [**19] by more than 800% during the                 where it is required to be disclosed, the Commissioner
previous 3-1/2 years amid the worst real estate crisis          will be handicapped in identifying suspicious charitable
since the Great Depression. This is precisely the sort of       deductions and deterring taxpayers from "continu[ing] to
information that Congress wished the IRS to have, and           play the [**21] 'audit lottery.'" S. Prt. No. 98-169 (Vol.
Oakhill's refusal to supply this information contravenes        1), supra at 444.
the "essential requirements of the governing statute."
Estate of Evenchik, 105 T.C.M. (CCH) at 1234 (quoting           Finally, this is not a case where the taxpayer did "all that
Estate of Clause, 122 T.C. at 122); see Bond, [*20]             is reasonably possible," Durden, 103 T.C.M. (CCH) at
100 T.C. at 41; Alli v. Commissioner, T.C. Memo. 2014-          1763, or omitted information "solely through
15, 107 T.C.M. (CCH) 1082, 1094 HN9[ ] ("[C]ourts               inadvertence," Hewitt, 109 T.C. at 265 n.10. Oakhill
have routinely declined to apply the substantial                contacted Forever Forests about preparing the Form
compliance doctrine where * * * entire categories of            8283, specifically with reference to reporting its "cost or
required information are omitted.").                            adjusted basis." Allegedly in reliance on the advice it
                                                                received, Oakhill declined [*22] to report its cost or


                                                       Page 11 of 14
             Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 13 of 15
                            T.C. Memo 2020-24, *22; 2020 Tax Ct. Memo LEXIS 23, **21

adjusted basis, asserting in an attachment to its Form        HN14[ ] DEFRA section 155(a), which was not
8283 that this information was unnecessary because            codified, directed the Secretary to advance Congress'
"basis * * * is not taken into consideration when             objectives by promulgating regulations tightening the
computing the amount of the deduction." This was not a        substantiation requirements for charitable deductions. It
case of inadvertent omission, but of a conscious              provided that, "[n]ot later [*24] than December 31,
election not to supply the required information. For all      1984, the Secretary shall prescribe regulations"
these reasons, we hold that Oakhill did not comply,           requiring taxpayers claiming certain deductions to do
literally or substantially, with the regulatory reporting     the following:
requirements. Accord, Belair Woods, at *14-*21; Loube,             (A) to obtain a qualified appraisal for the property
at *17-*23.                                                        contributed,
                                                                   (B) to attach an appraisal summary to the return on
B. Challenge to the Regulation's Validity
                                                                   which such deduction is first claimed for such
On December 12, 2018, two months after we issued our               contribution, and
opinion in Belair Woods, petitioner filed a cross-motion           (C) to include on such return such additional
for partial summary judgment challenging the validity of           information (including the cost basis and acquisition
HN12[ ] section 1.170A-13(c)(4)(ii)(D) and (E), Income             date of the contributed property) as the Secretary
Tax Regs. These provisions set forth the regulatory                may prescribe in such regulations.
requirements (discussed above) that an appraisal
                                                              Petitioner contends that Congress spoke directly "to the
summary "shall include" information [**22] concerning
                                                              precise question at issue," Chevron, 467 U.S. at 842,
the manner in which the donor acquired the donated
                                                              when it directed the Secretary to issue regulations
property, the date on which he acquired it, and the "cost
                                                              requiring that information concerning cost basis and
or other basis of the property adjusted as required by
                                                              acquisition date be "include[d] on such [**24] return,"
section 1016." Ibid. Petitioner contends that these
                                                              DEFRA sec. 155(a)(1)(C) (emphasis added). The
provisions "are invalid under Chevron U.S.A., Inc. v.
                                                              Secretary thereafter issued regulations requiring that
Nat. Res. Def. Council, Inc., 467 U.S. 837, 104 S. Ct.
                                                              such information (as well as nine other types of
2778, 81 L. Ed. 2d 694 (1984), because they do not give
                                                              information) be included in the appraisal summary
effect to the unambiguous language of the statute."
                                                              attached to the return. See sec. 1.170A-13(c)(4)(ii),
 [*23] HN13[ ] When considering a challenge to the            Income Tax Regs. Petitioner asserts that the Secretary,
validity of a regulation, we generally look to the two-part   by so doing, violated Congress' explicit mandate.
test established by Chevron. The first prong of that test
                                                              This argument is unpersuasive for at least three
asks "whether Congress has directly spoken to the
                                                              reasons. First, HN15[ ] a taxpayer's "return" for a
precise question at issue." Id. at 842. If Congress has
                                                              particular year includes all IRS forms and schedules
not spoken to the precise question at issue, the second
                                                              required to be filed as part of the return. See sec.
prong requires the Court to determine whether the
                                                              1.6011-1, Income Tax Regs. The Form 8283,
regulation "is based on a permissible construction of the
                                                              comprising the appraisal summary, was an essential
statute." Id. at 843. Petitioner contends that Congress
                                                              component of petitioner's return for 2010. By requiring
"has directly spoken to the precise question at issue," id.
                                                              inclusion of information concerning cost basis and
at 842, and that the regulation is invalid because it
                                                               [*25] acquisition date on the Form 8283, the Secretary
contravenes the statute's "unambiguous language."
                                                              complied with Congress' mandate that such data be
The statute on which petitioner relies is a provision of      "include[d] on such return." DEFRA sec. 155(a)(1)(C).
DEFRA, enacted by Congress in 1984. See supra p. 11.
                                                              Second, HN16[ ] even if Congress were thought to
The Senate Finance Committee expressed Congress'
                                                              have intended "appraisal summary" and "return" to be
concern that "inflated valuations of donated property
                                                              mutually exclusive terms, there is nothing in DEFRA
have been increasingly exploited by tax shelter
                                                              section 155 that prohibits the Secretary from requiring
promoters." S. [**23] Prt. No. 98-169 (Vol. 1), supra at
                                                              that information concerning cost basis and acquisition
444. The Committee believed that "stronger
                                                              date be included both on the appraisal summary and
substantiation and overvaluation provisions should be
                                                              elsewhere on the return. Petitioner reads into DEFRA
made applicable to charitable contributions of property."
                                                              section 155(a)(1)(C) a negative pregnant that is wholly
Ibid. DEFRA accordingly added to the Code a number
                                                              unjustified by the text.
of new enforcement provisions.


                                                     Page 12 of 14
             Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 14 of 15
                            T.C. Memo 2020-24, *25; 2020 Tax Ct. Memo LEXIS 23, **24

HN17[ ] Third, DEFRA section 155(a)(3) [**25] , which          statute." Chevron, 467 U.S. at 843. We will accordingly
petitioner fails to cite, wholly undermines its argument.      deny petitioner's cross-motion for summary judgment
That paragraph, captioned "Appraisal summary,"                 insofar as it contends that the regulation is invalid.6
provides that, "[f]or purposes of this subsection, the
                                                               C. Reasonable Cause Defense
appraisal summary shall be in such form and include
such information as the Secretary prescribes by                HN19[ ] In 2004, the year after the tax year involved in
regulations." (Emphasis added.) Congress thus left the         RERI Holdings I, Congress enacted the American Jobs
Secretary with discretion to require inclusion on Form         Creation Act of 2004 (AJCA), Pub. L. No. 108-357, sec.
8283 of whatever information the Secretary reasonably          883(a), 118 Stat. at 1631. The AJCA added to the Code
deemed relevant. See Blau, 924 F.3d at 1270 ("Though           section 170(f)(11), which included, in subparagraph
the Congress left it to the discretion of the Secretary * *    (A)(ii)(II), a new "reasonable cause" defense for failure
* to impose additional reporting requirements, the             to comply with the regulatory reporting requirements.
Congress specifically identified the basis and the date of     That subparagraph [*28] excuses failure to satisfy the
acquisition as the bare minimum that a taxpayer must           reporting requirements [**27] discussed above if "it is
provide."). The Code provision governing appraisals            shown that the failure to meet such requirements is due
makes the depth of the Secretary's discretion plain. See       to reasonable cause and not to willful neglect." This
sec. 170(f)(11)(C) (requiring [*26] that taxpayers obtain      statutory "reasonable cause" defense is broader than
a qualified appraisal and "attach[] to the return * * * such   the regulatory "reasonable cause" defense promulgated
information regarding such property and such appraisal         previously. As noted supra p. 12-13, the latter defense
as the Secretary may require"). For these reasons we           is limited to situations where the taxpayer has
reject petitioner's contention that the regulation violates    reasonable cause "for being unable to provide the
Chevron step one on the theory that it contravenes "the        information required." Sec. 1.170A-13(c)(4)(iv)(C)(1),
unambiguous language of the statute."                          Income Tax Regs.
It seems equally obvious that the regulation satisfies         HN20[ ]       The       formulation     of    the    section
Chevron step two, which requires that the regulation be        170(f)(11)(A)(ii)(II) defense--referring to the existence of
"based on a permissible construction of the statute."          "reasonable cause" and the absence of "willful neglect"--
Chevron, 467 U.S. at 843. When enacting DEFRA                  resembles that appearing in numerous Code provisions
Congress decided that the IRS needed disclosure of             that impose penalties or additions to tax. See, e.g.,
information--specifically       including       information    secs. 6039G(c) (flush language), 6704(c)(1), 6652(f)-(j),
concerning cost basis and acquisition date of donated          6709(c). "Code provisions generally are to be
property--in order to combat claims of "excessive              interpreted so congressional use of the same words
charitable deductions" by taxpayers seeking to "play 'the      indicates an intent to have the same meaning apply."
audit lottery.'" S. Prt. No. 98-169 (Vol. 1), supra at 444.    Elec. Arts, Inc., 118 T.C. at 241. Thus, although the
Congress accordingly directed the Secretary to issue           section 170(f)(11)(A)(ii)(II) "reasonable cause" defense
regulations requiring that taxpayers claiming certain          relieves the taxpayer from disallowance of a deduction
types of charitable deductions attach to their returns an      rather than from imposition of a penalty, we have
appraisal summary, which "shall be in such form and            construed these defenses similarly. See Alli, 107 T.C.M.
include such information as the Secretary prescribes by        (CCH) at 1096; Crimi v. Commissioner, T.C. Memo.
regulations." DEFRA sec. 155(a)(3).

HN18[ ] The Secretary reasonably concluded that the            6 Thisconclusion is consistent with the conclusion reached in
information the IRS needed would be most [**26]                previous unpublished orders of this Court. See River's Edge
accessible to its examining agents if all of the required      Landing, LLC v. Commissioner, T.C. Dkt. No. 1111-18 (order
information appeared in the same place, namely, on the         dated Dec. 10, 2019); Ogeechee River Pres., LLC v.
appraisal summary. The Secretary [*27] therefore               Commissioner, T.C. Dkt. No. 2771-18 (order dated Dec. 10,
issued regulations requiring that information concerning       2019); Riverpointe at Ogeechee, LLC v. Commissioner, T.C.
cost basis and acquisition date (as well as nine other         Dkt. No. 4011-18 (order dated Dec. 10, 2019); Dasher's Bay at
types of information) be included in the appraisal             Effingham, LLC v. Commissioner, T.C. Dkt. No. 4078-18
summary included with the return. See sec. 1.170A-             (order dated Dec. 10, 2019). In Mohamed v. Commissioner,
                                                               T.C. Memo. 2012-152, 103 T.C.M. (CCH) 1814, 1818-1819,
13(c)(4)(ii), Income Tax Regs. We have no difficulty
                                                               we sustained the validity of sec. 1.170A-13(c), Income Tax
concluding that the Secretary's requirement to this effect
                                                               Regs., against a challenge directed to a different aspect of the
was "based on a permissible construction of the                regulatory requirements.

                                                      Page 13 of 14
             Case 1:20-cv-01325-AT Document 138-6 Filed 08/07/20 Page 15 of 15
                            T.C. Memo 2020-24, *28; 2020 Tax Ct. Memo LEXIS 23, **27

2013-51, 105 T.C.M. (CCH) 1330, 1353.                        An order will be issued granting in part respondent's
                                                             motion for partial summary judgment and denying
 [*29] HN21[ ] "Reasonable cause requires that the           petitioner's motion for partial summary judgment.
taxpayer have exercised ordinary business care and
prudence as to the challenged item." Crimi, 105 T.C.M.
(CCH) at 1353 (citing United States v. Boyle, 469 U.S.         End of Document
241, 105 S. Ct. 687, 83 L. Ed. 2d 622 (1985)). "The
determination [**28] of whether a taxpayer acted with
reasonable cause and in good faith is made on a case-
by-case basis, taking into account all pertinent facts and
circumstances." Sec. 1.6664-4(b)(1), Income Tax Regs.

If a taxpayer alleges reliance on the advice of a tax
professional, that "advice must generally be from a
competent and independent advisor unburdened with a
conflict of interest and not from promoters of the
investment." Mortensen v. Commissioner, 440 F.3d 375,
387 (6th Cir. 2006), aff'g T.C. Memo. 2004-279; see
Gustashaw v. Commissioner, 696 F.3d 1124, 1139
(11th Cir. 2012), aff'g T.C. Memo. 2011-195. "Advice
hardly qualifies as disinterested or objective if it comes
from parties who actively promote or implement the
transactions in question." Stobie Creek Invs. LLC v.
United States, 608 F.3d 1366, 1382 (Fed. Cir. 2010). A
taxpayer advancing a reliance-on-professional-advice
defense must also show that it actually relied in good
faith on the advice it received. See Alli, 107 T.C.M.
(CCH) at 1096; see also Neonatology Assocs., P.A. v.
Commissioner, 115 T.C. 43, 98-99 (2000), aff'd, 299
F.3d 221 (3d Cir. 2002). This determination "is [*30]
inherently a fact-intensive one." Alli, 107 T.C.M. (CCH)
at 1096 (quoting Crimi v. Commissioner, 105 T.C.M.
(CCH) at 1353).

Petitioner contends that Oakhill, when preparing its
Form 8283, reasonably relied on advice from the CPA
who prepared its return and from Forever Forests, which
allegedly relayed advice from an outside law firm. We
conclude that resolution of this issue will require us to
address several questions as to which genuine disputes
of material fact currently appear to exist. These
questions include whether Forever [**29] Forests was a
"tax professional"; whether Forever Forests was "a
competent and independent advisor unburdened with a
conflict of interest," see Mortensen, 440 F.3d at 387;
whether Oakhill could reasonably rely on legal advice
relayed to it indirectly; whether petitioner's CPA was a
competent tax professional who provided tax advice
independent of the advice supplied by Forever Forests;
and whether Oakhill actually relied in good faith on
whatever advice it received.

To reflect the foregoing,


                                                    Page 14 of 14
